Citation Nr: 1504859	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO. 08-03 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a cervical spine disability, variously diagnosed as degenerative disc disease, degenerative joint disease, spondylosis, and spinal stenosis, to include as secondary to the service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel




INTRODUCTION

The Veteran served on active duty, from March 1977 to June 1981 and from June 1982 to June 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs, (VA) Regional Office (RO) in Phoenix, Arizona.  The claim file was subsequently transferred to the RO in Albuquerque, New Mexico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a prior Board decision, the Veteran's claim for service connection for a cervical spine disorder was remanded in order to obtain a medical opinion as to the question of etiology.  In accordance with the remand instructions, the Veteran was provided a VA examination in July 2014.  The examination report contains an opinion addressing a direct-incurrence theory of entitlement, as well as an opinion as to whether the Veteran's cervical spine disorder is secondary to his service-connected lumbar spine disability.  Both opinions are inadequate for VA purposes.  

Specifically, in providing his negative opinion on the direct service connection argument, the examiner states that he could find no intervening records of cervical spine type neck problems between 1984 and 2010.  He goes on to suggest that the Veteran's neck (cervical spine) problem is related to a fall from a ladder in 2009 and an assault that occurred in 2012.  However, review of the record reveals that the Veteran sought treatment for cervical neck pain in December 2002, which resulted in a diagnosis degenerative joint disease.  Such undermines the historical accuracy and premise of the July 2014 opinion.  It is therefore inadequate for VA purposes.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  As such, remand is necessary in order to obtain a new medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from July 2014 to the present.  All attempts to obtain these records should be documented.

2. Obtain a medical opinion from an appropriate VA clinician who has not yet reviewed the Veteran's claim.  The claims file, including a copy of this remand, must be provided to the examiner.  If the examiner determines that an examination is necessary, one should be scheduled.  All medically indicated tests should be conducted.  After a review of all of the evidence, the examiner is asked to answer the following questions:

(a) Whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed cervical spine disability was caused by or incurred in service?  The examiner should note the Veteran's in-service traumas to include the compression fracture of the C6 vertebrae.  Reference should also be made to the 2002 records showing a diagnosis of degenerative joint disease of the cervical spine, which predates the injuries he suffered in 2009 and 2012.

(b) Whether is at least as likely as not (50 percent probability or more) that any currently diagnosed cervical spine disability:  

i.  caused by any service-connected disability, to include bilateral spondylosis of L5, or

ii. aggravated by any service-connected disability, to include bilateral spondylosis of L5.

All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based and its application to the Veteran.  The examiner may not rely solely on the absence of medical records as a basis for their opinion and should consider the Veteran's statements, including his February 2008 DRO hearing testimony.

Aggravation is defined as a permanent worsening beyond the natural progression of a disability.  

A complete rationale must be provided for any opinion offered.

3.  After completing the requested development, and any additional development deemed necessary, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the claim to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

